Pee Curiam.
With the view we take of the merits of this case it is not necessary to discuss the technical attack upon the appeal made by the respondent. There is ample testimony to sustain the verdict of the jury, and the court could not have granted the non suit asked for, at the close of plaintiff’s case, without committing grave error. The instructions asked for by the plaintiff either did not state the law applicable to the facts in the case, or had already in substance been given by the court. The case is substantially a contention over the facts proven. The jury having been properly instructed, and having found the issues against the appellant, and the testimony sustaining such findings, the judgment is affirmed.